Exhibit 10(n)

AMENDMENT

TO THE

TXU SPLIT-DOLLAR LIFE INSURANCE PROGRAM

WHEREAS, TXU Corp. (“Company”) sponsors the TXU Split-Dollar Life Insurance
Program (“Plan”); and

WHEREAS, in accordance with the provisions of Section 10 of the Plan, the
Company desires to amend the Plan, effective as of the closing of that certain
Merger Agreement dated as of February 25, 2007, between the Company, Texas
Energy Future Holdings Limited Partnership, and Texas Energy Future Merger Sub.
Corp. (“Merger Agreement”), to freeze the Benefit of Participants at the level
in effect as of the closing of the Merger Agreement.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Freezing of Level of Benefits. Section 5.1 of the Plan is hereby amended,
effective as of the closing of the Merger Agreement, to freeze the Benefit level
of Participants as of such closing, and, as such, Section 5.1 of the Plan is
amended by adding a new subsection (c) to read in full as follows:

“(c) Notwithstanding any other provision of the Plan, effective as of the
closing of that certain Merger Agreement dated as of February 25, 2007, between
the Company, Texas Energy Future Holdings Limited Partnership, and Texas Energy
Future Merger Sub. Corp. (“Merger Agreement”), the Benefit of all Participants
shall be frozen at the level in effect as of the closing of the Merger
Agreement, and shall not be subject to further increase.”

2. Unless otherwise defined herein each of the capitalized terms used herein
shall have the meaning given it in the Plan.

3. Except as amended hereby, the Plan remains unchanged and in full force and
effect in accordance with its terms.

EXECUTED as of October 10, 2007.

 

TXU CORP. By:  

/s/ Riz Chand

Name:   Riz Chand Title:   SVP - HR